Case 1:17-cv-00435-SOM-RT Document 290 Filed 06/04/20 Page 1 of 6   PageID #: 6937



                    IN THE UNITED STATES DISTRICT COURT

                         FOR THE DISTRICT OF HAWAII

  PHILADELPHIA INDEMNITY        )           CIVIL NO. 17-00435-SOM-RT
  INSURANCE COMPANY,            )
                                )           ORDER DENYING WITHOUT
            Plaintiff,          )           PREJUDICE DEFENDANTS’ MOTION
                                )           FOR STAY OF PROCEEDINGS
       vs.                      )           PENDING APPEAL AND APPROVAL
                                )           OF FORM OF SUPERSEDEAS BOND
  OHANA CONTROL SYSTEMS, INC., )            OR OTHER SECURITY
  a Hawaii Corporation, AMIR    )
  BOROCHOV, and LINDA KINJO,    )
                                )
            Defendants.         )
  _____________________________ )

                    ORDER DENYING WITHOUT PREJUDICE
       DEFENDANTS’ MOTION FOR STAY OF PROCEEDINGS PENDING APPEAL
       AND APPROVAL OF FORM OF SUPERSEDEAS BOND OR OTHER SECURITY

  I.          INTRODUCTION.

              Before the court is a motion filed by Defendants Ohana

  Control Systems, Inc., Amir Borochov, and Linda Kinjo seeking a

  stay of a judgment against them pending appeal.          A jury awarded

  Plaintiff Philadelphia Indemnity Insurance Company $20,260.93 in

  damages on their breach of contract claim against Defendants, ECF

  No. 229, PageID # 4665, and, in post-trial proceedings, this

  court ordered Defendants to deposit $698,515.00 in cash

  collateral with Philadelphia Indemnity.         ECF No. 246.      Defendants

  now ask this court to stay the judgment under Rule 62(b).            That

  rule permits this court to issue a stay if the judgment debtor

  provides a bond or other security.        According to Defendants,

  because they cannot post a bond, a stay should issue based on

  their alternative offer of security, specifically, a mortgage
Case 1:17-cv-00435-SOM-RT Document 290 Filed 06/04/20 Page 2 of 6   PageID #: 6938



  interest in commercial property located on Eluwene Street (the

  “Eluwene Property”).      However, Defendants have not met their

  burden of showing that they cannot post a bond.          Accordingly,

  this court, proceeding under Local Rule 7.1(c) without a hearing,

  denies Defendants’ motion without prejudice to its refiling with

  a fuller record.

  II.         ANALYSIS.

              Defendants ask this court to stay the judgment against

  them under Rule 62(b) of the Federal Rules of Civil Procedure.1

  Rule 62(b), which was amended in 2018, states that “[a]t any time

  after judgment is entered, a party may obtain a stay by providing

  a bond or other security.”       Defendants ask this court to stay the

  judgment given their offer of “other security” (specifically, a

  mortgage on the Eluwene Property).        ECF No. 265, PageID # 6032-

  33.

              Even before Rule 62(b) was amended in 2018, the Ninth



        1
          Both parties analyze Defendants’ motion under Rule 62(b).
  Some decisions have held that because a judgment directing a
  party to post collateral orders specific performance, the
  judgment debtor must request a stay under Rule 62(c). See, e.g.,
  Safeco Ins. Co. of Am. v. M.E.S., Inc., 2010 WL 11627176, at *2
  (E.D.N.Y. Nov. 30, 2010); U.S. Home Corp. v. Settlers Crossing,
  LLC, 2015 WL 3973071, at *5 (D. Md. June 29, 2015). In relying
  on Rule 62(b), the parties appear to be viewing the portion of
  the judgment referring to collateral as “akin to a money
  judgment.” Pauma Band of Luiseno Mission Indians of Pauma &
  Yuima Reservation v. California, 2014 WL 12669557, at *2 (S.D.
  Cal. Aug. 28, 2014) (quotation marks omitted). Given the
  parties’ agreement that Rule 62(b) applies here, this court
  addresses the present motion under that rule.

                                       2
Case 1:17-cv-00435-SOM-RT Document 290 Filed 06/04/20 Page 3 of 6   PageID #: 6939



  Circuit recognized that, “[a]lthough Federal Rule of Civil

  Procedure 62 provides that a supersedeas bond may be used to stay

  execution of a judgment pending appeal, the court has discretion

  to allow other forms of judgment guarantee.”          Int’l Telemeter

  Corp. v. Hamlin Int’l Corp., 754 F.2d 1492, 1495 (9th Cir. 1985)

  (citing Poplar Grove Planting and Refining Co. v. Bache Halsey

  Stuart, Inc., 600 F.2d 1189, 1191 (5th Cir. 1979)).

              District courts were allowed to exercise that

  discretion under two circumstances:

              If a judgment debtor objectively demonstrates
              a present financial ability to facilely
              respond to a money judgment and presents to
              the court a financially secure plan for
              maintaining that same degree of solvency
              during the period of an appeal, the court may
              then exercise a discretion to substitute some
              form of guaranty of judgment responsibility
              for the usual supersedeas bond.
              Contrariwise, if the judgment debtor’s
              present financial condition is such that the
              posting of a full bond would impose an undue
              financial burden, the court similarly is free
              to exercise [its] discretion to fashion some
              other arrangement for substitute security
              through an appropriate restraint on the
              judgment debtor’s financial dealings, which
              would furnish equal protection to the
              judgment creditor.

  Poplar Grove, 600 F.2d at 1191; accord Olympia Equip. Leasing Co.

  v. W. Union Tel. Co., 786 F.2d 794, 796 (7th Cir. 1986) (“[A]n

  inflexible requirement of a bond would be inappropriate in two

  sorts of case: where the defendant’s ability to pay the judgment

  is so plain that the cost of the bond would be a waste of money;


                                       3
Case 1:17-cv-00435-SOM-RT Document 290 Filed 06/04/20 Page 4 of 6   PageID #: 6940



  and—the opposite case, one of increasing importance in an age of

  titanic damage judgments—where the requirement would put the

  defendant’s other creditors in undue jeopardy.”); Pauma Band,

  2014 WL 12669557, at *3.

              The 2018 amendment to Rule 62(b) that permits a

  district court to stay a judgment once a party posts “a bond or

  other security” codified these decisions.         See Fed. R. Civ. P.

  62(b) Advisory Committee’s Note to 2018 amendment (“The new

  rule’s text makes explicit the opportunity to post security in a

  form other than a bond.”); see also Deutsche Bank Nat'l Tr. Co.

  as Tr. for GSAA Home Equity Tr. 2006-18 v. Cornish, 759 F. App’x

  503, 510 (7th Cir. 2019) (“[T]he 2018 amendments also make

  clearer that courts have the power to provide sufficient security

  for appellees, along the lines we recognized in Olympia Leasing

  Equipment, if the usual forms of security are not sufficient or

  appropriate for some reason.”).        Thus, as amended, Rule 62(b)

  allows courts to approve an alternate form of security if either

  (1) the judgment debtor shows that its ability to pay the

  judgment is plain and it presents the court with a financially

  secure plan for maintaining solvency, or (2) the judgment debtor

  demonstrates that the posting of a full supersedeas bond would

  impose an undue financial burden.        Poplar Grove, 600 F.2d at

  1191.

              Defendants contend that they fall into the second


                                       4
Case 1:17-cv-00435-SOM-RT Document 290 Filed 06/04/20 Page 5 of 6   PageID #: 6941



  category.2    They maintain that because they are financially

  unable to post a supersedeas bond, this court should accept their

  offer of a mortgage on the Eluwene Property as an alternate form

  of security.     ECF No. 265, PageID # 6032.      This court agrees

  that, if Defendants lack the ability to post a bond, the proposed

  mortgage might be a sensible alternative guarantee.           However,

  Defendants have not met their burden of showing that they cannot

  post a bond.     See Poplar Grove, 600 F.2d at 1191 (“If a court

  chooses to depart from the usual requirement of a full security

  supersedeas bond to suspend the operation of an unconditional

  money judgment, it should place the burden on the moving party to

  objectively demonstrate the reasons for such a departure.”).

  Although Defendants have provided a great deal of evidence

  demonstrating that they cannot obtain a loan, they have not

  provided this court with any information about their personal

  finances.

               That presents a problem.     Without such information,

  this court cannot verify that Defendants are, in fact, unable to

  post a bond.     Defendants may indeed be entitled to a stay under

  Rule 62(b) if they are financially unable to post a bond and if

  they offer Philadelphia Indemnity a mortgage on the Eluwene


        2
          Because of the uncertainty inherent in foreclosing on a
  property, Defendants’ offer of a mortgage on a commercial
  property as an alternative to a supersedeas bond does not make it
  plain that Philadelphia Indemnity will be able to collect on the
  judgment.

                                       5
Case 1:17-cv-00435-SOM-RT Document 290 Filed 06/04/20 Page 6 of 6    PageID #: 6942



  Street property.     However, Defendants have not met their burden

  of demonstrating such an inability by, for example, submitting

  information about all of Borochov’s and Kinjo’s personal assets

  and liabilities and personal income and expenses.            Accordingly,

  Defendants’ motion for a stay under Rule 62(b) is denied.

  III.        CONCLUSION.

              Defendant’s motion for a stay pending appeal is denied

  without prejudice to the renewal of the motion with additional

  information.

              IT IS SO ORDERED.

              DATED: Honolulu, Hawaii, June 4, 2020.



                                      /s/ Susan Oki Mollway

                                      Susan Oki Mollway
                                      United States District Judge




  Philadelphia Indemnity Insurance Co. v. Ohana Control Sys., Inc., Civ. No.
  17-00435 SOM-RT; ORDER DENYING WITHOUT PREJUDICE DEFENDANTS’ MOTION FOR STAY
  OF PROCEEDINGS PENDING APPEAL AND APPROVAL OF FORM OF SUPERSEDEAS BOND OR
  OTHER SECURITY




                                        6
